Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Amendment
1.	Amendment to the claims on 03/12/2019 noticed by the examiner.

Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	SAMAIN HENR (WO 2010058382 A1, 2010-05-27, A 61 L 9/12) describes a method for manufacturing perfume within a system comprising: a server configured to exchange data with a plurality of interactive terminals for formulating perfumes, - at least two interactive terminals for formulating perfumes, each interactive terminal comprising: several fragrant substances making it possible when combined in various proportions to create a plurality of perfumes, a dispensing means for dispensing a selection of these fragrant substances out of the terminal, a user interface allowing a user of the terminal to select substances to be dispensed from the terminal so as to formulate a perfume, a network interface allowing the terminal to communicate with the 

	FARMER (US 2003/0004965 A1) describes an integrated, data-centric hazard communication system comprising an authoring module and a means for disseminating hazard information about a material and its components, decomposition products and related materials. Within the authoring module there is a means for decompiling material data, a means for associating the decompiled data with hazard information, and a means for recompiling material data associated with hazard information to provide hazard information about the material, its components, decomposition products of the material, and substances related to the material. The authoring module comprises a 

	Sturgeon (US 5726884 A) describes Apparatus for monitoring and tracking handling of hazardous substances at a regulated facility to promote compliance with applicable laws governing such substances, the apparatus comprising:
Hazardous Materials Index data means for constructing and recording a Chemical Profile for pure chemicals and mixtures thereof and a Material Safety Data Sheet containing information on physical and chemical properties, health and safety hazards, handling procedures, and emergency response procedures, for a hazardous substance used or produced at the facility for which a Material 
Hazardous Materials Management data means for receiving and recording information on arrival, storage and use of a hazardous substance at, and departure of a hazardous substance from, the facility, for determining whether a Material Safety Data Sheet exists for such substance and, if this Sheet is not yet available, for creating a commitment by the facility to acquire or prepare a Material Safety Data Sheet for such hazardous substance if such substance is received or produced at the facility, for tracking the movement and use of a hazardous substance at the facility, for maintaining and storing for at least one chemical process that occurs at the facility a process definition, including what mixtures, process by-products, waste by-products, chemical emissions and waste discharges are generated or consumed at at least one stage of such process, and for determining the amount of a hazardous substance stored at the facility at a given time; Hazardous Permit Management data means for monitoring and recording applications, approvals, renewals and expirations of regulatory agency permits allowing the facility to store, use, emit or discharge specified hazardous substances, for tracking and recording facility chemical emissions and waste discharges and the results of detection and testing of specified hazardous substance emissions and discharges, for tracking and recording variations between actual emissions and discharges and permitted 



Steinberge (US 2002/0044494 A1) describes A process for the continuous production of a mixture of substances or of a reaction mixture that has been formed by reaction of components contained therein has been found, comprising bringing together the individual components forming the mixture of substances and, in the case of the production of a reaction mixture, allowing the mixture of substances to stand in a vessel until a desired conversion has been established, said process being characterised in that the individual components are withdrawn from storage containers or from distribution networks and continuous streams of 

Alsaya (US 2021/0379131 A1) describes a method for manufacturing and packaging a cannabis-infused consumable product made from a cannabis-containing substance, the method comprising: providing multiple amounts of cannabis-containing substance, each amount derived from cannabis plant material, the cannabis-containing substance containing one or more cannabinoids, each amount of cannabis-containing substance being associated with an identifier allowing one amount to be distinguished from another amount; providing a control device having a machine-readable storage; storing, in the machine-readable storage, identifiers associated with respective ones of the amounts of cannabis-containing substance; diluting each amount of cannabis-containing substance with a diluting agent to produce a master batch of consumable product; dispensing the master batch into a set of packages, each 
Drawings Objection

3.	The drawings are objected to under 37 CFR  § 1.83(a) because they fail to clearly show significant features of the subject matter specified in the claims.  See MPEP § 608.02(d).  At a minimum, representation of the following features should be added to the drawings to show the claimed invention as a whole:
a. (claim 21):

    PNG
    media_image1.png
    180
    726
    media_image1.png
    Greyscale


b. (claim 21):
    PNG
    media_image2.png
    153
    768
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    122
    725
    media_image3.png
    Greyscale

Allowable Subject Matter
4.	Claims 1-4, 6, 9, 11, 13, 15-16, 19, 21, 24-25, 27 and 34-35 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 21 and 27 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of

    PNG
    media_image4.png
    67
    710
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    146
    740
    media_image5.png
    Greyscale

It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Regarding claim 21:
The primary reason for the allowance of claim 21 is the inclusion of:

    PNG
    media_image6.png
    63
    778
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    148
    752
    media_image7.png
    Greyscale

It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.
Claims 24 and 25 are allowed due to their dependency on claim 21.


Regarding claim 27:
The primary reason for the allowance of claim 27 is the inclusion of: a production facility configure to produce assemblies including an

    PNG
    media_image3.png
    122
    725
    media_image3.png
    Greyscale

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1 .111(b) and MPEP 707.07(a).
 
MPEP 714.14 state:  Under the decision in Ex parte Quayle, 25 USPQ 74, 1935 C.D. 11; 453 OG 213 (Comm’r Pat. 1935), after all claims in an application have been allowed the prosecution of the application on the merits is closed even though there may be outstanding formal objections which preclude fully closing the prosecution.
Amendments touching the merits are treated in a manner similar to amendments after final rejection, though the prosecution may be continued as to the formal matters. See MPEP § 714.12 and § 714.13. See MPEP § 714.20 for amendments entered in part. See MPEP § 607 for additional fee requirements.


MPEP 714.20 (C): In an application in which prosecution on the merits is closed, i.e., after the issuance of an Ex Parte Quayle action, where an amendment is presented curing the noted formal defect and adding one or more claims some or all of which are in the opinion of the examiner not patentable, or will require a further search, the amendment in such a case will be entered only as to the formal matter. Applicant has no right to have new claims considered or entered at this point in the prosecution. 

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact information

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
January 7, 2022